DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 12/18/2020 has been entered. The previous objections to the claims are withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-8 and 10-20 are currently pending in this application. Claim 20 is withdrawn.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “configured to accept to a modular body” in line 2 which appears to include a redundancy of the word “to”. Claim 1 also recites the limitation “wherein the cylindrical shaft having a tapered free end”, in which the word “having” should be replaced by the word – has – for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the taper point" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 3 is meant to depend from claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0114362 A1 to Giersch et al. (Giersch).
Giersch teaches a screw for fixation of, for example, a fracture having a hollow shaft, a first outer thread and radial openings at its distal end, and a second outer 

    PNG
    media_image1.png
    241
    301
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    258
    368
    media_image2.png
    Greyscale

Giersch meets the limitations (10) of a monolithic stem for a megaprosthesis comprising an intercalary segment (18) that is at least fully capable of accepting a modular body of the megaposthesis, a cylindrical shaft configured to be inserted into a bone canal (fig. 3), and a collar (13) connecting the shaft to the intercalary segment, wherein the cylindrical shaft contains having a tapered free end (16; paragraph 0011) and an intermediate portion between the free end and the collar, the intermediate portion comprises screw threads on its outer surface (12), as claimed by applicant.  
Giersch also teaches that a free end of the shaft can be tapered to a point (tip; paragraph 0011).  Further, at least one embodiment of Giersch includes threads that cover the shank of the screw full length (paragraph 0052). In this embodiment, the threads would necessarily be located approximately midway between the taper point and the collar, as well as cover at least the 50% of the shaft. It is noted that the term “approximately” is broad. The stem of Giersch also contains one or more apertures (17) having a central axis perpendicular to a central axis of the shaft, the one or more apertures are fully capable of receiving one or more cross-pins therein, as claimed. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giersch in view of US Patent No. 5,122,133 to Evans (Evans).
Giersch teaches the stem according to claim 1, and also meets the limitations of claims 15-19 (see rejection of claims 2-6 above). Giersch also teaches that combination of connections at the proximal end of the screw may also be suitable to manipulate a 
Evans teaches orthopedic fixation devices, particularly a bone screw, for use with modular joint implants, for the purpose of retaining a joint endoprosthesis in a bone (col. 1, lines 7-8), such as a femur (col. 4, lines 42-46 and col. 5, lines 31-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the bone screw of Giersch is used with a modular joint implant, such as a knee joint, hip joint, shoulder joint, wrist joint, ankle joint, elbow joint, joints of the hand, joints of the foot, in order to retain the joint endoprosthesis in a bone, as taught by Evans.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/           Examiner, Art Unit 3774

/BRUCE E SNOW/           Primary Examiner, Art Unit 3774